Fourth Court of Appeals
                                          San Antonio, Texas
                                                 March 19, 2020

                                              No. 04-20-00091-CV

                                               Matthew L. WEBB,
                                                   Appellant

                                                          v.

                                                     HEB LP.,
                                                     Appellee

                      From the 285th Judicial District Court, Bexar County, Texas
                                    Trial Court No. 2020CI00522
                               Honorable Aaron Haas, Judge Presiding


                                                 ORDER
         Matthew L. Webb filed an original petition in the trial court seeking authorization for a
pre-suit deposition under Rule 202 of the Texas Rules of Civil Procedure. On January 22, 2020,
the trial court signed an order denying the petition. On February 10, 2020, Webb filed a notice of
appeal. On February 18, 2020, appellant filed a motion seeking voluntary dismissal of this
appeal, but he subsequently rescinded this motion. On February 20, 2020, the clerk’s record was
filed.1

        We question our jurisdiction over this appeal. “A ruling on a Rule 202 petition constitutes
a final, appealable order only if the petition seeks discovery from a third party against whom a
suit is not contemplated, but a Rule 202 ruling is interlocutory and does not constitute a final,
appealable order if discovery is sought from a person against whom litigation is either pending or
contemplated.” Sossamon v. Bardin, No. 11-12-00164-CV, 2012 WL 3537817, at*1 (Tex.
App.—Eastland 2012, no pet.) (citing Thomas v. Fitzgerald, 166 S.W.3d 746 (Tex. App.—Waco
2005, no pet.)). Here, Webb’s Rule 202 petition sought to depose an HEB, LP pharmacy
employee, and it appears from the petition that Webb contemplated litigation against HEB, LP.
Therefore, the trial court’s January 22, 2020 order appears to be interlocutory in nature and we
appear to lack jurisdiction over this appeal.



1
 Both parties have filed briefs in this appeal; however, this briefing is premature. In addition to the question of our
jurisdiction, appellant has requested the preparation of the reporter’s record and it has not yet been filed.
       We, therefore, ORDER appellant to show cause in writing by April 3, 2020 why this
appeal should not be dismissed for lack of jurisdiction. We suspend all appellate deadlines
pending our determination of whether we have jurisdiction over this appeal.



                                                 _________________________________
                                                 Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 19th day of March, 2020.



                                                 ___________________________________
                                                 MICHAEL A. CRUZ,
                                                 Clerk of Court